DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with John Cao on 04/20/2022.
	
The claims have been amended as follows:

Listing of Claims:
1. (Currently Amended) A power management system, comprising a power management module and a plurality of nodes; the power management module being connect to the plurality of nodes; wherein
the power management module is configured to send a power-on instruction to the plurality of nodes, wherein the power-on instruction is used to instruct to power on the plurality of nodes;
a platform controller hub (PCH) of a first node is configured to power on the first node based on the power-on instruction, a PCH of a second node is configured to power on the second node based on the power-on instruction; and the first node is configured to switch the PCH of the first node to a sleep state after being powered on and the PCH of the second node is configured to manage power of the first node, wherein the first node comprised a flash and wherein the first node is configured to:
upload a basic input output system (BIOS) from the flash of the first node based on the power-on instruction to perform a power-on operation.

2. (Canceled) 

9. (Currently Amended) A node, configured to:
receive a power-on instruction from a power management module, wherein the power-on instruction is used to instruct a platform controller hub (PCH) of a first node to power on the first node and to instruct a PCH of a second node to power on the second node; and
switch the PCH of the first node to a sleep state after being powered on, wherein the PCH of the second node is configured to manage power of the first node, wherein the node comprised a flash and the node is configured to:
upload a basic input output system (BIOS) from the flash of the first node based on the power-on instruction to perform a power-on operation.

10. (Canceled) 


15. (Currently Amended) A non-transitory computer-readable storage medium comprising instructions which, when executed by a computer, cause the computer to carry out operations comprising:
receiving a power-on instruction from a power management module, wherein the power-on instruction is used to instruct a platform controller hub (PCH) of a first node to power on the first node and to instruct a PCH of a second node to power on the second node; 
powering on the first node based on the power-on instruction; and switching the PCH of the first node to a sleep state after being powered on, wherein the PCH of the second node is configured to manage power of the first node; and
uploading a basic input output system (BIOS) from a flash of the first node based on the power-on instruction to perform a power-on operation.

16. (Canceled) 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Mon-Fri 8:30 to 5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571.270.1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/VOLVICK DEROSE/
Primary Examiner, Art Unit 2187